


Exhibit 23


Consent of Independent Registered Public Accounting Firm


The Board of Directors and Stockholders
Hudson Global, Inc.:
 


We consent to the incorporation by reference in the registration statements (No.
333-119563) on Form S-4 and (Nos. 333-104209, 333-104210, 333-104212,
333-117005, 333-117006, 333-126915, 333-161170, 333-161171, 333-176007 and
333-182973) on Form S-8 of Hudson Global, Inc. of our reports dated March 3,
2016, with respect to the consolidated balance sheets of Hudson Global, Inc. and
subsidiaries as of December 31, 2015 and 2014, and the related consolidated
statements of operations, comprehensive income, cash flows and stockholders'
equity for each of the years in the three-year period ended December 31, 2015,
and the related financial statement schedules listed in Item 15(2), and the
effectiveness of internal control over financial reporting as of December 31,
2015, which reports appear in the December 31, 2015 annual report on Form 10-K
of Hudson Global, Inc.




/s/ KPMG LLP
 
New York, New York
 
March 3, 2016


